United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 12-1533
                          ___________________________

                                    Douglas L. Cox

                         lllllllllllllllllllll Plaintiff - Appellant

                                             v.

                  Michael J. Astrue, Social Security Commissioner

                         lllllllllllllllllllll Defendant - Appellee
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                              Submitted: October 3, 2012
                                Filed: October 9, 2012
                                    [Unpublished]
                                    ____________

Before BYE, GRUENDER, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

       Douglas L. Cox appeals the district court’s1 order affirming the determination
that he is not entitled to a waiver of recovery of overpaid disability insurance benefits.

      1
       The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
Upon de novo review, see Sipp v. Astrue, 641 F.3d 975, 981 (8th Cir. 2011), we agree
with the district court that substantial evidence supports the administrative law
judge’s determination that Cox was not without fault in causing the overpayment. We
also find no abuse of discretion in the district court’s denial of Cox’s motion for
appointment of counsel. See Phillips v. Jasper County Jail, 437 F.3d 791, 794 (8th
Cir. 2006) (standard of review; there is no constitutional or statutory right to counsel
in civil case). The district court is affirmed. See 8th Cir. R. 47B.
                        ______________________________




                                          -2-